Citation Nr: 0901509	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-33 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of service connection for kidney stones.  

2.  Entitlement to an initial rating in excess of 50 percent 
for depression.

3.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability.  

4.  Whether the reduction of the rating for supraventricular 
tachycardia, currently assigned a noncompensable disability 
rating, was proper.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans' Affairs





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1996 to July 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).


FINDINGS OF FACT

1.  A claim of service connection for a chronic kidney stone 
condition was denied in December 2003.  That decision was not 
appealed.

2.  Evidence presented since the December 2003 decision does 
not raise a reasonable possibility of substantiating the 
claim of service connection for a chronic kidney stone 
condition.

3.  The veteran's depression is not manifested by obsessional 
rituals; near-continuous panic; spatial disorientation; 
illogical, obscure, or irrelevant speech; or impaired impulse 
control, and the veteran is able to work.



4.  The veteran's lumbar spine disability is not manifested 
by ankylosis, limitation of flexion to 30 degrees or less, or 
incapacitating episodes with a total duration of at least 
four weeks in a 12-month period.  

5.  In June 2007, the RO notified the veteran of a proposal 
to reduce the disability evaluation for his service-connected 
supraventricular tachycardia from 60 percent to 0 percent, 
based in part on the absence of a diagnosis of ventricular 
arrythmia and in part of rating the veteran under the 
diagnostic code for supraventricular arrhythmia.   

6.  The RO reduced the veteran's disability rating for 
supraventricular tachycardia to 0 percent via a June 2008; 
the reduction was effective September 1, 2008.

7.  At the time of the reduction in June 2008, the veteran's 
supraventricular tachycardia had been rated as 60 percent 
disabling since April 2, 2004, for a period of less than five 
years.

8.  The veteran's supraventricular tachycardia does not 
result in permanent atrial fibrillation or one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by EG or Holter 
Monitor.  


CONCLUSIONS OF LAW

1.  The December 2003 RO decision that denied service 
connection for kidney stones is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

2.  New and material evidence sufficient to reopen the claim 
of service connection for kidney stones has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  

3.  The criteria for an initial rating in excess of 50 
percent for depression have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9400 (2008). 

4.  The criteria for a rating in excess of 20 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.59, 4.71a, 
Diagnostic Code 5243 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

5.  The reduction of the rating for supraventricular 
arrythmia from 60 percent to 0 percent was proper.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.159, 
3.344, 4.1-4.14, 4.104, Diagnostic Code 7010 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  Specific to the request to reopen, the 
claimant must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In February 2006, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include as interpreted by Kent v. 
Nicholson.  Subsequently in April 2006, the AOJ also informed 
the veteran of how effective date and disability rating are 
assigned, in accord with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Board notes that the April 2006 
notice did not predate the initial adjudication (rather, it 
ran concurrent with it).  The claim was subsequently 
readjudicated, however, and no prejudice is apparent.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  VA has also done 
everything reasonably possible to assist the veteran with 
respect to this claim for benefits, such as obtaining medical 
records.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  
Thus, the Board finds the claim is ready for adjudication.  

Analysis

The December 2003 decision denying service connection for 
kidney stones is final based on the evidence then of record.  
38 U.S.C.A. § 7105(c) (West 2002); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The veteran's previous claim of service connection for kidney 
stones was denied based on the absence of evidence that a 
chronic kidney stone condition, which the RO found preexisted 
service, was aggravated by service.  

Evidence submitted for this claim includes private and VA 
treatment records reporting treatment for kidney stones.  
Although this evidence is "new," in that it was not 
previously seen, the records are not material since they are 
merely cumulative of medical evidence previously considered 
by the RO; the evidence previously considered already 
established that the veteran has been treated for kidney 
stones on multiple occasions since service.  

The evidence submitted also includes a statement from the 
veteran's mother.  See June 2004 statement.  In this 
statement, the veteran's mother indicated that when the 
veteran was 13, he "passed something" from his right 
kidney.  She stated that while the veteran had previously 
reported that that "something" was a kidney stone, the 
urologist had told them that the thing passed "may have been 
a result of the cathether being in his kidney for such a long 
period" or "could simply be due to debris from the original 
surgery" rather than a kidney stone.  The veteran's mother 
added that the veteran never had a problem with his left 
kidney prior to service.  This evidence is "new," but not 
"material" since the statement does not provide competent 
evidence that a kidney stone disorder did not preexist 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (layperson no competent to report on presence or 
absence of a medical disorder).  

In sum, the "new" evidence fails to cure the defects 
presented by the previous decision, namely the lack of 
evidence that a chronic kidney stone disorder did not 
preexist service or that it was aggravated by service.  
Consequently, new and material evidence has not been 
submitted, and the request to reopen is denied.


Increased Initial Rating for Depression

Duty to Notify and Assist

In February 2006, the AOJ sent a letter to the veteran 
providing the notice then required for the initial claim of 
service connection for depression.  Service connection was 
subsequently granted, and the veteran appealed the initial 
rating.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no 
further statutory notice is needed.

In any event, in May 2008, the AOJ sent a letter to the 
veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) for the claim for an 
increased initial rating, to include as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
the claim was subsequently readjudicated.  VA has done 
everything reasonably possible to assist the veteran with 
respect to this claim for benefits, such as obtaining medical 
records and providing a VA examination.  The Board finds that 
no additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002).  Thus, the Board finds the claim 
ready for adjudication.  

Analysis

For historical purposes, it is noted that service connection 
was established for depression by the RO in a March 2008 
decision, based on evidence that the veteran's depression was 
secondary to the service-connected lumbar spine disorder.  A 
50 percent disability evaluation was assigned based on a 
review of the relevant contemporaneous evidence of record.  
The veteran claims that a higher evaluation is warranted.  

The veteran is married and employed full-time, and the 
evidence indicates that the depression has not been 
manifested by paranoid ideation, violence, assaultiveness, 
loss of impulse control, homicidal ideation, or loss of 
orientation.  The veteran's depression is manifested by 
symptoms including loss of energy, loss of interest in 
activities, social isolation, mood swings, irritability, and 
sleep disturbance.  The records also indicate the veteran's 
history of recurrent, albeit very intermittent, suicidal 
ideation, most recently in Summer 2007 and Winter 2007/2008.  
See July 2007 VA treatment record (history of suicidal 
ideation without intent or plan) and January 2008 VA medical 
records (history of suicidal ideation with plan).  

A February 2005 private treatment record reports the 
veteran's history of depression and anxiety, owing in part to 
losing his job, ending a relationship, and health problems.  
The veteran also reported mood swings, anhedonia, poor 
energy, fatigue, and poor concentration.  He denied suicidal 
or homicidal ideation.  The examiner noted that the veteran 
was alert and oriented to person, place, and thing.  He had 
normal speech, and judgment and insight seemed fair.  Memory 
was grossly intact.  Mood was described as somewhat 
depressed, and affect was congruent.  The veteran had no 
hallucinations, looseness of associations, flight of ideas, 
or ideas of reference.  The examiner diagnosed the veteran 
with major depressive episode, single episode, moderate, and 
generalized anxiety disorder.  The examiner noted that the 
veteran had problems with social environment and occupational 
problems and assigned a global assessment of functioning 
(GAF) score of "approximately 50," which corresponds to 
which corresponds to moderate to severe symptoms or moderate 
to serious impairment in social, occupational, or school 
functioning.  

An October 2005 VA treatment record reports that the veteran 
was appropriately dressed, fully oriented, and cooperative, 
with coherent thought content, intact insight and judgment, 
normal speech and thought processes, good concentration and 
memory, and appropriate affect.  The veteran denied suicidal 
or homicidal ideation.  Mood was depressed.  The examiner 
diagnosed the veteran with depressive disorder and assigned a 
GAF score of 65, which corresponds to moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  

A September 2007 VA treatment record reports that the veteran 
was oriented to time, place and person, and affect, memory 
and mood were normal.  An October 2007 VA treatment record 
reports the veteran's history of hallucinations as a result 
of taking morphine.  The record notes that the veteran's 
medication had been switched.  

January 2008 VA medical records indicate that the veteran 
sought treatment for fluctuating moods and severe depression.  
The veteran reported feeling hopeless about the 
present/future and he indicated that he had suicidal ideation 
with plan approximately 30 days earlier.  The veteran 
explained that his son was just born and that, while he was 
excited, he was anxious about the future and depressed about 
the things he would be unable to do with his son because of 
his health.  The veteran reported that everything was 
"okay" at work and that he got along with his peers and had 
no conflicts with supervisor.  He denied hallucinations, 
nightmares, or current suicidal ideation.  The examiners 
noted that the veteran was fully oriented, conversant, and 
appropriately related, and affect was normal, speech was 
fluent, thoughts were organized, and memory and orientation 
were intact.  

A February 2008 VA treatment record reports that the veteran 
was fully oriented with no suicidal or homicidal ideation.  
The veteran was "very groggy", however, resulting in 
slurred speech.  The veteran stated that his pain patch was 
no longer working and indicated that he had been more 
depressed, less productive at work, and more irritable.  The 
veteran reported that his wife had to remind him to bathe.  

A March 2008 VA examination record notes the veteran's 
history of being married for three years, and the veteran 
reported having a "good" relationship with his wife, 
parents, and cousin.  He had minimal socialization outside 
his family, however.  The veteran reported that he worked 
full time, though he stated that he had missed four weeks of 
the previous year due in part to his depression.  He 
indicated that his symptoms of depression included extreme 
mood swings, recurrent suicidal ideation, verbal aggression, 
hallucinations since October 2007, and a decline in activity 
level.  The veteran stated that he did have involvement in 
some hobbies and activities, but he had difficulty deriving 
enjoyment from these activities.  Additionally, the veteran 
reported that he was not able to maintain minimum personal 
hygiene:  he stated that approximately once per month he goes 
three to four days without bathing and sometimes he goes 
multiple weeks without shaving.  Finally, the veteran 
reported having "anxiety attacks" which he described as 
feeling "real antsy" two to three times each month."  The 
examiner noted, however, that the veteran's descriptions of 
panic episodes were very vague and did not meet the criteria 
for diagnosis of panic attacks.  

Examination indicated that the veteran was appropriately 
dressed with unremarkable speech; orientation to time, place, 
and person; unremarkable thought content; no delusion; and 
intact judgment and insight.  Remote and recent memory were 
normal, but immediate memory was moderately impaired.  Mood 
was dysphoric, thought process was circumstantial, and 
psychomotor activity was lethargic.  The veteran did not have 
inappropriate behavior, obsessive/ritualistic behavior, panic 
attacks, or homicidal thoughts, and impulse control and 
psychosocial functioning were fair.  The examiner noted that 
the veteran had recurrent suicidal ideation over the previous 
two years.  The examiner diagnosed the veteran with severe 
major depressive disorder without psychotic features and 
psychotic disorder (rule out opioid-induced psychotic 
disorder) and assigned a GAF of 50.  He stated that the 
veteran's depression resulted in a mild to moderate 
occupational impairment, moderate social impairment, 
deficiencies in thinking, family relations, and mood, and 
severe subjective distress.  The examiner stated that it was 
unlikely that the psychotic symptoms reported by the veteran 
were related to his depression, and the examiner noted that 
the onset of the psychotic episodes (10/07) coincided with a 
major medication change (being started on Fentanyl patch).  
The examiner stated that the psychotic episodes could 
possibly represent a substance-induced psychotic reaction.  

A May 2008 VA treatment record reports the veteran's history 
of low interest and energy.  The veteran reported that he had 
not had any recent suicidal intent though he had had 
hallucinations approximately five weeks earlier.  The 
examiner diagnosed the veteran with major depressive 
disorder, anxiety state, rule out delirium, and rule out 
psychotic disorder, not otherwise specified.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

Under the rating criteria for mental disorders, a 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  

The evidence of record does not warrant a rating in excess of 
50 percent during the relevant time period.  Initially the 
Board notes that the record includes findings of "severe" 
depression and GAF scores corresponding to "serious" 
impairment.  GAF scores and an examiner's assessment of the 
severity of the condition must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned  See 38 C.F.R. § 
4.126(a).  This is due, in part, because the scores and 
assessments are generally based on the veteran's symptoms 
that particular day, rather than based on any long-term 
symptomatology.  In this case, the evidence most nearly 
approximates a 50 percent rating.  

In this case, while the record indicates that the veteran has 
recurrent suicidal ideation and constant depression and 
includes the veteran's (uncorroborated) history of diminished 
ability to maintain personal appearance and hygiene, the 
evidence also indicates that the veteran does not have 
obsessional rituals; violent episodes; illogic, incoherent, 
or obscure speech; near-continuous panic; impaired impulse 
control; or spatial disorientation.  Additionally, the record 
indicates that the veteran is married, is able to maintain 
(some) interpersonal relationships, and is able to maintain a 
full-time job.  In sum, although the evidence indicates that 
the veteran's depression results in some deficiencies, namely 
mood and personal relations, on the whole, the evidence does 
not approximate the disability picture created by the higher 
rating at any time during the appeal; consequently, a higher 
rating must be denied.

Increased Rating for Lumbar Spine Disability

Duty to Notify and Assist

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In January 2006, the AOJ sent a letter to the veteran 
providing notice of what the evidence needed to demonstrate, 
of his and VA's respective duties in obtaining evidence, and 
of the types of relevant evidence that he should provide, or 
ask the VA to obtain.  The Board notes that the veteran was 
not specifically informed to submit medical or lay evidence 
demonstrating the effect a worsening of his lumbar spine 
disability has on his employment and daily life.  The Board 
finds that no prejudice resulted, however, because the 
veteran was told to submit any evidence, to include his own 
statement, "describing his symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by [his] disability," which would include 
any impact on the veteran's employment and daily life.  

In April 2006, the veteran was notified that disabilities are 
rated on the basis of diagnostic codes and was told of the 
need to present evidence to meet the rating criteria and to 
establish an effective date of an award.  Although the notice 
postdated the initial adjudication, no prejudice resulted as 
the claim was subsequently readjudicated without taint from 
the prior decision.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

The specific rating criteria for evaluating the disability 
and how (based on what symptomatology) each rating percentage 
is assigned were provided to the veteran in the June 2006 
Statement of the Case and a May 2008 letter.  Although this 
notice postdates the initial adjudication, the claim was 
readjudicated after this notice was provided, the veteran was 
able to effectively participate extensively in the appeals 
process, and the veteran had ample time to submit evidence.  
The evidence indicates that the veteran was fully aware of 
what was necessary to substantiate this claim.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records and providing VA examinations.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  Thus, the 
Board finds the claim ready for adjudication.  

Increased Rating

For historical purposes, it is noted that service connection 
was established for a lumbar spine disability by the RO in an 
April 2000 decision, based on in service treatment and 
surgery (a hemilaminectomy and diskectomy) on the lumbar 
spine.  A 10 percent disability evaluation was initially 
assigned based on a review of the relevant contemporaneous 
evidence of record.  The rating was subsequently increased to 
20 percent, effective February 1, 2003.  See April 2003 
Rating Decision.  In November 2005 the veteran filed a claim 
for an increased rating; he contends that an evaluation in 
excess of 20 percent is warranted.  

The medical evidence indicates that the veteran has been 
diagnosed with chronic mechanical low back pain, "failed 
back syndrome", and degenerative disc disease.  

VA treatment records generally report the veteran's history 
of low back pain radiating into the bilateral lower 
extremities, back spasm, and left leg numbness, for which the 
veteran has been provided steroid epidurals and prescribed 
various medications including hydrocodone and Fentanyl 
patches.  The records generally report no objective findings 
of spasm, abnormal muscle strength or tone, absent or 
asymmetric reflex were present, or loss of sensation to the 
feet and lower legs, however.  But see May 2007 VA treatment 
record (veteran had spasm and absent reflex at the ankle).

A November 2005 VA treatment record reports that the veteran 
had flexion to 40 degrees, extension to 20 degrees, and 
lateral bend to 20 degrees bilaterally.  

VA medical records also indicate that the veteran was seen in 
"urgent care" in December 2005 and that he went to the VA 
Emergency Room in December 2006, January 2006, and September 
and October 2007 for severe low back pain, which radiated 
into the lower extremities.  The records all note that the 
veteran was ambulatory, that forward flexion was limited, and 
that the low back was tender to palpation.  The December 2006 
VA Emergency Room treatment record actually specifies the 
range of motion findings, noting that the veteran had "flex 
50, ext 20, flex 20".  The treatment records indicate that 
the veteran was provided medication and then discharged.  

A February 2006 VA electromyograph (EMG) record reports that 
the veteran had no radicular, myopathic, or sciatic findings 
in either lower extremity.  

A July 2006 VA examination record reports the veteran's 
history of a worsening of his lumbar spine condition which 
had made it more difficult to do things around the house and 
at work.  The veteran reported severe pain, stiffness, 
weakness, fatigue, and spasm.  The veteran stated that he 
used a cane and that he was only able to walk one-quarter 
mile.  He also reported that he had had two days of 
incapacitating episodes, and he stated that during the 
previous month, he was treated in the emergency room, given 
cream, and advised to go home and rest.  The veteran denied 
urinary incontinence but reported having monthly fecal 
incontinence.  He also reported constant leg or foot 
weakness, daily numbness, and daily paresthesias.  The 
examiner noted that the "etiology of these complaints has 
never been worked up in association with the lower back 
condition and there has been no stated diagnosed condition of 
the above complaints."  Physical examination indicated that 
gait was normal though slightly wide due to obesity, and 
there was no gibbus, kyphosis, list, lumbar flattening, 
scoliosis, or reverse lordosis.  There was slight lordosis, 
and the head was slightly forward flexed in position.  The 
examiner found no objective evidence of ankylosis, spasm, 
atrophy, guarding, or weakness.  There was mild tenderness 
and moderate pain with motion.  Active range of motion 
testing indicated flexion to 45 degrees with pain beginning 
at 25 degrees, extension to 15 degrees with pain throughout, 
right and left lateral flexion to 25 degrees with pain 
beginning at 15 degrees, left rotation to 25 degrees with 
pain beginning at 20 degrees, and right rotation to 30 
degrees with pain beginning at 15 degrees.  There was no 
additional loss of motion on repetitive use due to pain, 
fatigue, weakness, or lack of endurance.  Motor examination 
indicted that the veteran had full or near full (4/5) motor 
strength throughout and normal muscle tone.  Sensory 
examination showed that pinprick sensation was decreased, 
though present, in the lower extremities.  Reflexes were 
present and symmetrical at the knee and absent at the ankle.  
After examination and review of magnetic resonance imaging 
(MRI) results, the examiner diagnosed the veteran with 
status-post hemilaminectomy and diskectomy of the 
thoracolumbar spine.  

A May 2007 VA examination record reports the veteran's 
history of radicular pain, stiffness, weakness, spasm, and 
decreased range of motion in the lower back with associated 
numbness/paresthesias in the legs.  The veteran denied 
urinary incontinence but reported having occasional fecal 
incontinence.  He indicated that he tried to manage his 
symptoms by receiving epidurals, using a back break, and 
using a TENS unit.  The veteran reported having daily flare-
ups which last "all day to about eight hours," which he 
alleviated by sitting, resting, and taking medication.  He 
stated that his flare-ups render him immobile.  The veteran 
indicated that he was prescribed four days off by emergency 
room staff after being seen in March 2007 for his back.  
Physical examination revealed no objective evidence of spasm, 
atrophy, guarding, weakness, or abnormal posture or head 
position.  Gait was normal though slightly wide secondary to 
obesity, and there was no gibbus, kyphosis, list, lumbar 
flattening, scoliosis, or reverse lordosis.  The veteran did 
have lumbar lordosis.  Motor strength was at least 4/5 
bilaterally, with normal muscle tone and no atrophy.  
Sensation was present throughout though the veteran had some 
decreased sensation to pinprick from the left knee to the 
left foot.  Reflexes were full and symmetric.  There was no 
ankylosis.  Range of motion included flexion to 45 degrees 
with pain beginning at 45 degrees; extension to 12 degrees 
with pain beginning at 7 degrees lateral flexion to 15 
degrees with pain beginning at 15 degrees bilaterally; and 
rotation to 15 degrees with pain beginning at 15 degrees 
bilaterally.  There was no additional loss of motion on 
repetitive use of the joint.  The examiner diagnosed the 
veteran with degenerative disc disease with hemilaminectomy 
and diskectomy with lower extremity pain and numbness.  The 
examiner stated that the lumbar spine disability had 
significant effects on occupation due to increased 
absenteeism and need for frequent breaks which caused a delay 
in production.   

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court has held, however, that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The veteran's lumbar spine disability is rated at 20 percent 
under the General Rating Formula for Diseases and Injuries of 
the Spine (Formula).  See 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5243.  The Formula provides a rating in excess of 20 
percent for unfavorable ankylosis, favorable ankylosis, or 
limitation of forward flexion to 30 degrees or less.  The 
proper rating under the Formula is determined without regard 
to symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The appropriate rating for 
limitation of motion is determined after consideration of 
functional loss due to flare-ups, fatigability, 
incoordination, weakness, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 
4.45.  Unfavorable ankylosis is defined as a condition in 
which the entire cervical, thoracolumbar, or entire spine is 
fixed in flexion or extension, and the ankylosis results in 
one or more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Favorable ankylosis is 
fixation of a spinal segment in neutral position (zero 
degrees).  See Formula, Note 5.  A separate rating may be 
assigned for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment.  See Formula, Note 1.  

After reviewing the record, the Board concludes that a rating 
in excess of 20 percent is not warranted during any portion 
of the rating period on appeal.  There is no finding of 
ankylosis, and the records indicate that the veteran has 
range of motion in his spine; there is no fixation.  The 
records also do not indicate that the veteran has flexion 
limited to 30 degrees or less.  Although the veteran has been 
reported to have pain beginning at 25 degrees of motion, with 
the exception of the finding of "flex 20" in December 2006, 
the veteran is consistently able to continue flexion to at 
least 40 degrees, including after repetition.  The Board 
finds that the veteran's range of flexion is too significant 
to warrant a higher rating even after consideration of 
additional functional limitation due to factors such as pain, 
weakness, fatigability or incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

The Board further finds that a separate rating for any 
associated objective neurologic abnormalities is not 
warranted.  The record includes no objective findings of a 
radiculopathy, myopathy, or sciatica; reflexes and pulses are 
generally present; sensation is generally intact; there is no 
objective evidence suggestive of lower extremity weakness; 
and the veteran has consistently denied urinary incontinence.  
The Board notes that the veteran has reported having fecal 
incontinence.  This condition has not been linked to the 
service-connected lumbar spine disability, however, and the 
evidence of record does not suggest that such a link exists.  
In short, although the record reports the veteran's histories 
of diminished sensation, numbness, and weakness, the evidence 
does not include any objective findings of a neurological 
deficit with which to grant a separate rating.  

A rating in excess of 20 percent under the Formula for Rating 
Intervertebral Disc Syndrome (IDS) is also not warranted.  
The Formula for Rating IDS provides a rating in excess of 20 
percent for IDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks in the 
previous 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  The evidence of record does not 
contain any evidence of doctor-prescribed bedrest for the low 
back disability.  The Board notes that the veteran has sought 
treatment at the Emergency Room for flare-ups of his back 
pain, and he has reported that these trips resulted in 
prescribed bedrest.  The treatment records do not report the 
prescription of bedrest, however; rather they only indicate 
that the veteran was provided medication and discharged.  
Even if the Board were to accept the veteran's histories, 
standing alone, as sufficient evidence of incapacitating 
episodes, however, a rating in excess of 20 percent would 
still not be warranted as the evidence still would not 
indicate that the veteran has had at least four weeks of 
doctor-prescribed bedrest in a 12-month period at any time 
during the appeal.  Consequently, a rating in excess of 20 
percent is not warranted under the Formula for Rating IDS.  

In conclusion, there is no basis for a schedular evaluation 
in excess of 20 percent for the veteran's lumbar spine 
disability for any portion of the rating period on appeal.  
Based on the evidence of occupational impairment secondary to 
the low back disability, the Board has considered whether 
extraschedular consideration is warranted.  An extraschedular 
rating may be assigned where there is evidence of exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disorder, which would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
In other words, the schedular criteria are inadequate to 
evaluate the disability.  

In this case, the evidence does not show that the schedular 
criteria are inadequate to evaluate the veteran's lumbar 
spine disability.  The evidence does not indicate that the 
veteran's lumbar spine disability has necessitated frequent, 
let alone any, periods of hospitalization.  Additionally, 
there is no competent evidence that the disability at issue 
causes marked interference with employment or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.  In the absence of evidence of 
these factors, the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Thun v. Peake, 22 Vet. App. 111 
(2008).


Reduction

Duty to Notify and Assist

Where the reduction in the rating of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken, and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  38 C.F.R. § 3.105(e).

The history of the claim shows that the veteran was granted 
service connection for paroxysmal supraventricular 
tachycardia in a March 2005 rating decision.  This disability 
was initially rated as 60 percent disabling under diagnostic 
code 7011, which rates ventricular arrhythmias, effective 
from April 2, 2004. 

In a June 2007 rating decision, the RO noted that the 
service-connected supraventricular tachycardia should be 
rated under a Diagnostic Code 7010, which specifically rates 
supraventricular arrhythmias, and proposed that the rating be 
decreased and a noncompensable rating assigned.  The veteran 
was notified of the RO's intent to reduce the assigned rating 
by a letter dated in June 2007.  In that letter, the veteran 
was afforded the opportunity for a hearing and was given 60 
days in which to submit additional evidence to show why his 
compensation payments should be continued at their present 
level.  See 38 C.F.R. §§ 3.105(e), 3.105(i).  The veteran 
requested a pre-decisional hearing, which was held in April 
2008.  Based on the hearing transcript and the medical 
records associated with the claims file, the RO issued a June 
2008 rating decision by which it reduced the disability 
rating for the veteran's supraventricular tachycardia to 0 
percent, effective from September 1, 2008.  

As the 60 percent evaluation for the veteran's 
supraventricular tachycardia had been in effect for less than 
five years, the provisions of 38 C.F.R. § 3.344(a),(b), which 
provide additional regulatory hurtles to rating reductions, 
do not apply.  The provisions of 38 C.F.R. § 3.344(c) provide 
that ratings in effect for less than five years can be 
reduced upon a showing that the disability has improved.

Given the chronology of the process described above, the 
Board finds that the RO complied with the procedures required 
under 38 C.F.R. § 3.105(e) for reducing the veteran's 
disability rating by notifying him of his rights and giving 
him an opportunity for a hearing and time to respond.

Analysis

For historical purposes, it is again noted that service 
connection was established for paroxysmal supraventricular 
tachycardia (PSVT) by the RO in a March 2005 decision, based 
on evidence that it onset during service.  A 60 percent 
disability evaluation was assigned under DC 7011, which rates 
ventricular arrythmia.  Subsequently in June 2008, after 
following all notice requirements, the RO reduced (effective 
September 2008) the rating to 0 percent under DC 7011, which 
rates supraventricular arrythmia.  The veteran contends that 
the reduction was not warranted.  

A January 2004 private hospital record reports that the 
veteran had an episode of palpitations during a sleep study.  
The record notes the veteran's history of a heart rate of up 
to 220, which went back into the normal range of mildly 
tachycardic (about 80 to 00 range) after the veteran was told 
to cough and strain.  See January 2004 St. Mary's treatment 
record.  The veteran reported that he had had multiple 
episodes of this in the past, but had not "really done 
anything about it."  An electrocardiogram (ECG) was done 
which showed sinus tachycardia at a rate of 102 without "ST 
elevations or depression."  The veteran was diagnosed with 
supraventricular tachycardia (SVT) and prescribed Cardizem.  

An August 2004 Holter report indicates that the veteran had a 
normal sinus rhythm and rare premature ventricular 
contractions.  The interpretation was a normal Holter.  

An October 2004 VA examination record reports the veteran's 
history of continued episodes of rapid heartbeat with 
occasional associated angina.  The record notes that an ECG 
showed mild-moderate left ventricle hypokinesis, ejection 
fraction of 40 percent, left ventricular enlargement, and 
normal valves.  The examiner stated that the veteran's 
clinical presentation was consistent with SVT.  

A November 2004 VA treatment record reports that the veteran 
has "episodes of what sounds like PSVT - heart rate runs 
150-200/minute" for approximately "10-20 minutes and then 
with resolution, he gets some chest discomfort."  The record 
notes that a recent Holter was normal.  The examiner 
diagnosed the veteran with questionable PSVT.  

A February 2005 VA cardiology clinic note reports the 
veteran's history of SVT episodes twice a month, each lasting 
about 10 to 30 minutes.  The examiner noted that the 
echocardiogram showed a normal sinus rhythm.  The examiner 
diagnosed the veteran with paroxysmal supraventricular 
tachycardia (PSVT) with only one documented case during sleep 
study.  

A March 2005 Holter Reports note normal sinus rhythm, 
occasional PVTs and atrial premature beats, and SVT run of 
less than one second.  The interpretation was a normal 
Holter.  

A May 2005 VA cardiology clinic note reports a diagnosis of 
hypertension and palpitations somewhat improved, with no 
serious associated signs or symptoms.  The record reports 
that the veteran had a normal left ventricle function and 
that a multigated angiogram (MUGA) showed an ejection 
fraction of 57 percent.  

In April 2006, the veteran went to the VA emergency room, 
reporting that he felt like his heart was racing.  ECG 
reports indicate findings of sinus bradycardia and one 
finding of sinus arrhythmia; the ECGs were otherwise normal.  
A Holter Report showed normal sinus rhythm.  The veteran was 
diagnosed with palpitations. 

A May 2006 VA cardiology clinic note reports the veteran's 
history of "narrow complex tachycardia."  The veteran also 
reported having two to three episodes of tachycardia per 
month.  The examiner diagnosed the veteran with narrow 
complex tachycardia and noted that the last Holter report 
showed no SVT.  

A VA examination was conducted in May 2007.  The record 
reports the veteran's history of intermittent episodes of 
PVST lasting up to 30 minutes per episode.  The veteran also 
reported daily flutter sensations.  The veteran denied any 
associated syncope as well as any history of congestive heart 
failure, cardiac neoplasm, or ablation.  The examiner noted 
that the record showed no SVT episodes in the previous year 
that were documented by ECG or Holter monitor.  Cardiac 
examination showed no signs of murmur, click, or pericardial 
rub, and heart rhythm was regular.  Additionally, chest shape 
was normal, breath sounds were clear, percussion was normal, 
and there was no evidence of peripheral edema.  After 
examination and review of the claims file, to include the 
2006 ECGs and Holter Report, the examiner diagnosed the 
veteran with PSVT with only one documented case during sleep 
study.  The examiner added that there was no evidence of any 
abnormal cardiac function with relation to the veteran's 
PVST.  In support of this finding, the examiner noted that 
echocardiograms had shown no evidence of structural heart 
disease and the 2005 MUGA scan showed an ejection fraction of 
57 percent, which is normal.  She noted that a previous 
echocardiogram performed in October 2004 showed an ejection 
fraction of 40 percent, but stated that an echocardiogram 
does not image the coronary arteries and is not useful for 
detecting coronary artery disease.  In other words, an 
echocardiogram is not as accurate as a MUGA scan for 
measuring overall cardiac muscle function.  

A July 2007 VA treatment record reports that the veteran has 
a "history of narrow complex tachycardia."  The examiner 
noted that three Holters had been negative and stated that, 
while it was "possible" that the veteran did have narrow 
complex tachycardia, there was no hard evidence of it.  

The evidence indicates that the reduction in the rating of 
the service-connected PSVT was based on a change in assigned 
diagnostic codes, from DC 7011, which rates ventricular 
arrythmia, to DC 7010, which rates supraventricular 
arrythmia.  Based on a review of the record, the Board finds 
that the change in diagnostic codes was proper.  

Initially the Board notes that the evidence indicates that 
the veteran has never been diagnosed with "ventricular 
arrythmia".  The Board notes that the record includes a 
diagnosis of "narrow complex tachycardia."  The initial 
diagnosis in May 2006 appears to have been based solely on 
the veteran's history of a prior diagnosis, however, and the 
diagnosis is never confirmed on any echocardiogram, ECG, or 
Holter.  In other words, as reported by the July 2007 VA 
cardiologist, there is no "hard evidence of narrow complex 
tachycardia."  Furthermore, even assuming the veteran has 
narrow complex tachycardia, the record does not indicate that 
the narrow complex tachycardia results from ventricular 
arrythmia (sustained) rather than supraventricular arrythmia.  
In summary, the Board finds that the veteran has never been 
diagnosed with ventricular arrythmia; he has only been 
definitively diagnosed with supraventricular arrythmia.  As 
the rating criteria specifically includes a diagnostic code 
for rating supraventricular arrythmia, that diagnostic code 
should be the one used to rate the disability.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993); Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

The Board additionally finds that the assignment of a 
noncompensable rating under DC 7010 was proper.  DC 7010 
provides a 10 percent rating for supraventricular arrythmia 
which results in permanent atrial fibrillation or one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by ECG or Holter 
Monitor.  The evidence does not include any findings of 
permanent atrial fibrillation or paroxysmal atrial 
fibrillation.  Additionally, although the veteran has been 
reported to have supraventricular tachycardia, the record 
only includes one ECG/Holter-confirmed finding of it during 
the entire appellate period.  Based on the absence of 
evidence of either permanent atrial fibrillation or at least 
one ECG/Holter-confirmed episode of SVT per year, the Board 
finds that the assignment of a noncompensable rating under DC 
7010 was proper.  


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for kidney stones has not 
been submitted, and the appeal is denied.

An initial rating in excess of 50 percent for depression is 
denied.

A rating in excess of 20 percent for a lumbar spine 
disability is denied.  

The reduction in the disability rating for supraventricular 
tachycardia from 60 percent to 0 percent was proper.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


